MEMORANDUM**
Petitioners’ motion for reconsideration of the Clerk’s December 5, 2005 order dismissing this petition for review for failure to prosecute is granted. The petition for review and stay of removal and voluntary departure are reinstated.
Respondent’s motion to dismiss in part and summarily deny in part this petition for review is granted. As to petitioner Remedios Melecio Islas Pineda, we lack jurisdiction to review the discretionary decision regarding exceptional and extremely unusual hardship, see 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003), and petitioner has failed to raise a colorable constitutional claim, see Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). As to petitioner Juana Islas, the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, this petition for review is dismissed for lack of jurisdiction in part and denied in part.
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.